Citation Nr: 1014904	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-09 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for a back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1, 1957, to May 
23, 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran requested a travel Board hearing in the February 
2006 substantive appeal; however, he failed to appear at the 
scheduled hearing in December 2007.  As the Veteran has not 
submitted good cause for failure to appear at the hearing, 
the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).


FINDINGS OF FACT

1.  An unappealed rating decision in November1984 denied the 
Veteran's claim of entitlement to service connection for a 
back disorder.  

2.  Evidence associated with the claims file subsequent to 
the November 1984 rating decision is cumulative or redundant 
of evidence previously considered and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The November 1984 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to claims to reopen, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

After careful review of the claims folder, the Board finds 
that an October 2004 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The October 2004 VCAA notice letter 
provided the Veteran with the criteria for reopening the 
previously denied claim of entitlement to service connection 
for a back condition, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The Veteran was also informed of what 
evidence he was required to provide to reopen the claim and 
establish service connection for a back disorder.  
Specifically, the letter informed the Veteran that his 
service connection claim was previously denied in November 
1961, May 1962, January 1970, March 1973, July 1975, April 
1976, June 1977, December 1977, August 1979, April 1980 and 
November 1984.  The Veteran was informed that his claim was 
previously denied because his back condition existed prior to 
military service and it was not aggravated by military 
service.  The Veteran was informed that the evidence he 
submits should relate to that fact.  The Veteran was also 
informed of his and VA's respective duties for obtaining 
evidence.  He was notified that the VCAA applied to all 
elements of a claim in October 2006.

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains service treatment records, VA 
treatment records, private treatment records including a 
private medical report dated in January 1981 and lay 
statements.

The Board notes that the Veteran was not provided with a VA 
examination or opinion for his claim to reopen entitlement to 
service connection for a back disorder.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability or symptoms of a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, with respect to claims to reopen, VA is not required 
to provide an examination or obtain a medical opinion to 
create new evidence that may or may not be material.  See 38 
C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required 
to provide the Veteran with a VA examination or opinion in 
conjunction with his back claim.

Additionally, the claims file contains a transcript of the 
Veteran's testimony before a Decision Review Officer and his 
statements in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Accordingly, the Board concludes that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.



II.  New and Material Evidence 

An unappealed rating decision in November 1984 denied the 
Veteran's claim of entitlement to service connection for a 
back condition on the basis that that the evidence submitted 
by the Veteran is not new and material with respect to the 
issue of whether the Veteran's preexisting back condition was 
aggravated by military service.  The relevant evidence of 
record at the time of the November 1984 rating decision 
consisted of service treatment records, VA treatment records 
from September 1972 to March 1979, private treatment records, 
a private opinion dated in December 1969, a January 1981 
medical report and lay statements by the Veteran and persons 
who have observed the Veteran's back symptoms before and 
after service.  The Veteran did not file a notice of 
disagreement with the November 1984 rating decision within 
one year from the date of notice of that determination.  
Therefore, the November 1984 rating decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108 
(West 2002).   "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

In September 2004, a claim to reopen the issue of entitlement 
to service connection for a back condition was received.  The 
relevant evidence of record received since the November 1984 
rating decision includes a copy of his enlistment and 
separation examinations, a private medical report dated in 
January 1981, VA treatment records from May 2001 to October 
2001 and from January 2005 to September 2006, an RO hearing 
transcript dated in June 2006, and lay statements from the 
Veteran.  

The Board observes that the copies of the enlistment 
examination, separation examination, and the January 1981 
private medical report are not considered new evidence, 
because they were of record at the time of the November 1984 
decision.  The remaining evidence pertaining to the Veteran's 
claim for a back condition received since the November 1984 
decision is considered "new," because it was not of record 
at the time of the November 1984 decision.  The Board 
concludes, however, that the evidence is not material as it 
is cumulative and redundant of previous evidence of record.  
In this regard, the Board notes that the VA treatment records 
address the Veteran's current back disorder and do indicate 
that the Veteran's military service aggravated his current 
back disability.  In addition, the Board recognizes that the 
Veteran testified that he reinjured his back in military 
service from marching and lifting a heavy bag onto a truck 
and that his back disorder was aggravated by military 
service; however, this is redundant of previous statements by 
the Veteran that were in the record prior the November 1984 
rating decision.  

Based on the foregoing the Board concludes that the evidence 
received since the November 1984 rating decision is not new 
and material and does not raise a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for a 
back disorder must be denied.  Id.


ORDER

New and material evidence having not been received, the claim 
to reopen the issue of entitlement to service connection for 
a back disorder is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


